Citation Nr: 1117121	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-37 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1966 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims to reopen the previously denied issues of entitlement to service connection for a left knee disorder and a low back disorder.

After reopening these previously denied claims in September 2009, the Board remanded the underlying issues of entitlement to service connection for a left knee disorder and a low back disorder for additional due process notification; the obtainment of treatment records; and to afford the Veteran a VA examination.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A left knee disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

2.  A low back disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A low back disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Here, a pre-decisional notice letter in June 2005 complied with VA's duty to notify the Veteran with regards to establishing service connection.  Following the Board's September 2009 remand, a notice letter in October 2009 complied with VA's duty to notify the Veteran with regards to service connection for a left knee disorder and a low back disorder.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This was followed by a readjudication of the claims on appeal in a February 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and secured an examination in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA examination with respect to the issues on appeal was obtained in February 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases, including arthritis,  may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year after separation from qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

	A.  Left Knee Disorder

The Veteran's STRs show numerous complaints related to the left knee.  In March 1977, he complained of an abrasion and swelling; the diagnosis was abrasion of the left knee.  In June 1983 the Veteran complained of knee pain; he was diagnosed with chondromalacia patella.  Subsequent records dated in December 1986 and March 1987 also showed a diagnosis of chondromalacia patella.  None of the Veteran's examinations prior to his retirement examination in September 1987 showed any left knee disorders or any reported left knee complaints; he had clinically normal lower extremities.  The September 1987 examination revealed clinically normal lower extremities; no left knee disorder was diagnosed.  However in his accompanying report of medical history, the Veteran he reported having bad knees; he checked yes to currently having, or ever having, a "trick" or locked knee.  

According to post-service medical records, at a VA examination in May 1994, the Veteran was diagnosed with bilateral knee pain, probably representing chondromalacia and/or early degenerative joint disease (pending radiographic reports).  X-rays were normal.  In February 2005, the Veteran was diagnosed with chondromalacia involving the patella, consistent with some degeneration.  In April 2005, R.B., M.D. diagnosed the Veteran with osteoarthritis in the left knee.  A VA general medical examination in April 2008 shows that the Veteran reported that his left knee pain began in 1981 and was not injury related.  The diagnosis was osteoarthritis.

The Veteran was afforded a VA examination in February 2010.  The Veteran reported having bilateral knee pain from overuse due to climbing up and down ship ladders.  Following retirement from service, the Veteran worked in construction for 20 years with no re-injury.  Following an exhaustive examination, the Veteran was diagnosed with bilateral knee patellofemoral pain syndrome.  The examiner opined that it was less likely as not caused by or a result of an active duty knee condition.  The examiner noted that there was no history of re-injury to the knee.  The examiner also noted that the Veteran was diagnosed with mild arthritis.  The examiner opined that the present arthritis of the knees was due to knee deterioration due to aging, vascular insufficiency, and obesity.

Based on a review of the evidence, the Board finds that service connection for a left knee disorder is not warranted.  The Board acknowledges that the Veteran was treated for chondromalacia of his left patella during service.  However, the evidence fails to show that any of the Veteran's currently diagnosed left knee disorders are related to the in-service findings or that the in-service diagnosis was chronic.  According to post-service medical records, the Veteran has been diagnosed with chondromalacia involving the patella, consistent with some degeneration; osteoarthritis; and patellofemoral pain syndrome.  The objective evidence of record does not indicate any continuity of symptomatology following service, or that the Veteran's current knee disorders are related to the diagnosis of chondromalacia patella in service.  

Further, none of the Veteran's post-service medical records indicate any etiology to the Veteran's military service.  The only medical opinion of record, that of the VA examiner, indicates that the Veteran's current left knee disorders are not related to his military service.  That opinion is uncontradicted and is based upon a thorough rationale.  The examiner's opinion is supported by the Veteran's retirement examination, which showed clinically normal lower extremities and no diagnosis of any left knee disorder.  The Board acknowledges that, at the time of his retirement examination, the Veteran reported having bad knees and indicated that he either currently had, or previously had, a "trick" or locked knee.  However, despite the Veteran's reports, no left knee disorder was diagnosed.  The examiner's rationale is also supported by the absence of any left knee treatment until 2005, almost two decades after the Veteran's retirement from service.  

The Board acknowledges the May 1994 VA examination that diagnosed the Veteran with chronic bilateral knee pain, probably representing chondromalacia and/or degenerative joint disease.  However, X-rays were negative, and no definitive diagnosis of a left knee disorder was made.  Moreover, the VA examiner at that time did not provide any opinion indicating that the Veteran's in-service disorder was the same as the diagnosed probable chondromalacia; in other words, no chronic disorder with an onset in service was shown.   

The Board acknowledges the Veteran's competent reports regarding having pain since service.  The Board finds that this lay evidence is competent and credible as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent testimony is limited to that which the witness has actually observed, and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  As discussed above, there is no medical evidence that relates any current disorder to the Veteran's reported history and in-service diagnosis.  In other words, in the current appeal, the Veteran has simply contended that he has had pain since service.  Such contentions alone do not support a grant of service connection for a left knee disorder based on continuity of symptomatology.  No medical professional has opined that the in-service left knee disorder was chronic and that the Veteran continues to have chondromalacia patella.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of left knee treatment until nearly two decades between the period of active service and claim is itself evidence which tends to show that the in-service diagnosis of chondromalacia was not a chronic disability.  

Furthermore, the claims folder contains no competent evidence of a left knee disorder associated with the Veteran's active duty.  Without evidence of a chronic disease with an onset in service, a continuity of symptomatology, or competent evidence of an association between a left knee disorder and his active duty, service connection for a left knee disorder is not warranted.  Additionally, as there is no evidence that the Veteran had arthritis within one year of retirement from service, service connection on a presumptive basis is also not warranted.  

The Board acknowledges the Veteran's belief that he has a left knee disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left knee disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	B.  Low Back Disorder

The Veteran's STRs show numerous complaints of back pain.  In July 1966, the Veteran complained of a back ache that began two days earlier.  In August 1966, he complained of back pain that began ten days earlier.  The Veteran complained of low back pain in October 1969; the diagnosis was acute lumbosacral muscular strain.  X-rays revealed no abnormalities.  In April 1977, the Veteran again complained of lower back pain.  Service examinations after 1969, including the September 1987 retirement examination, all showed a clinically normal spine, although the Veteran reported having a muscular back injury in October 1969.  Reports of medical histories in January 1976 and September 1987 showed that the Veteran checked that he did not know if he currently had, or ever had, recurrent back pain.  

According to post-service medical records, at the May 1994 VA examination, the Veteran was diagnosed with recurrent lumbosacral strains.  In March 2001, the Veteran was diagnosed with bulging discs and Grade I anterolisthesis.  Following the March 2001 diagnosis, in July 2001, the Veteran was diagnosed with spondylolisthesis, bilateral pars defect at L5, and lumbosacral spondylosis without myelopathy.  A private treatment record dated in August 2001 reveals that the Veteran's spondylolisthesis was congenital.  A letter from Dr. R.B. dated in April 2005 shows that the Veteran's problems with spondylolisthesis dated back to his military service because the Veteran reported having back pain since 1969.

The Veteran was afforded a VA examination in February 2010.  The Veteran reported having low back pain in service and that he worked in construction for 20 years after service with no history of re-injury.  Following an exhaustive examination, the Veteran was diagnosed with lumbar spine degenerative disc disease and degenerative joint disease with spondylolisthesis.  The examiner opined that it was not caused by or a result of a low back active duty strain.  The examiner explained that the Veteran had low back pain on active duty that recovered to a degree of ability to work full time as a carpenter for 20 years.  Spondylolisthesis, first degree, was considered congenital, with no history of service aggravation.  The Veteran had bilateral iliac artery bypass surgery in 2002, which affected lower leg sensation and muscle changes along with the L5 nerve root changes due to the spondylolisthesis.

Based on a review of the evidence, the Board finds that service connection for a low back disorder is not warranted.  The Board acknowledges that the Veteran was treated during service for low back symptomatology-namely, an acute lumbosacral muscular strain.  However, the evidence fails to show that any of the Veteran's currently diagnosed low back disorders are related to the in-service diagnosis or indeed that the in-service strain was chronic.  According to post-service medical records, the Veteran has been diagnosed with lumbar spine degenerative disc disease and degenerative joint disease; spondylolisthesis; bilateral pars defect at L5; lumbosacral spondylosis without myelopathy; bulging discs; and grade I anterolisthesis.  However, the competent and probative evidence of record does not indicate that the Veteran's current low back disorders are related to the acute strain in service.  

The Board acknowledges the May 1994 VA examination that diagnosed the Veteran with recurrent lumbosacral strains.  However, no additional medical records, particularly during the current appeal, show that the Veteran continues to have recurrent strains.  Moreover, the VA examiner at that time did not provide any opinion indicating that any recurrent strains were related to the October 1969 strain; in other words, no chronic disorder with an onset in service was shown.   

The Board acknowledges further Dr. R.B's opinion indicating that the Veteran's spondylolisthesis was related to his military service.  However, the Board does not find the opinion as probative as the February 2010 VA examiner's opinion.  The VA examiner provided a more thorough rationale that took into account the Veteran's reported history and objective medical records.  Dr. R.B., aside from relying on the Veteran's report of pain since service, did not provide a thorough rationale.  Furthermore, as indicated above, the Veteran's spondylolisthesis has been found to be congenital in nature.  Service connection may be granted for disease (not defects) of congenital, development, or familial origin.  Service connection is warranted if the evidence, as a whole, establishes that a familial condition was incurred or aggravated during service within the meaning of VA law and regulations.  See VAOPGCPREC 82-90 (July 18, 1990).  In the July 1990 General Counsel precedential opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists a claimant's military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Congenital or developmental defects are not considered a disease for purposes of VA disability compensation and, consequently, cannot be service connected as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The only possible exception to this rule is if there is probative evidence that a defect was subject to superimposed disease or injury during service.  If superimposed disease or injury does occur, service connection may indeed be warranted for the resultant disability.  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease, not a defect.  VAOPGCPREC 82-90.  A defect, when viewed in the context of 38 C.F.R. § 3.303(c), would be definable as a structural or inherent abnormality or condition which is more or less stationary in nature.  Id.

Here, no medical professional has provided any opinion indicating whether the Veteran's spondylolisthesis is a disease or defect.  However, regardless of whether it is a disease or a defect, no medical professional has indicated that either a familial condition was incurred or aggravated during service within the meaning of VA law and regulations; or, that a superimposed disease or injury occurred in service.  As noted above, the February 2010 examiner opined that there was no aggravation in service.  That opinion is uncontradicted.  Thus, service connection for the congenital spondylolisthesis cannot be granted.  Therefore, to the extent that Dr. R.B.'s opinion indicates that service connection is warranted for spondylolisthesis, such opinion cannot be used to support a grant of service connection.

Furthermore, the Board acknowledges the Veteran's competent and credible reports regarding having pain since service.  The Board finds that this lay evidence is competent and credible as to the onset and continuity of symptomatology.  Heuer at 384; Falzone at 403; Caldwell, 1 Vet. App. 466.  

However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage at 495-98 (1997).  As discussed above, the most probative medical evidence shows that there is no relationship between any current disorder to the Veteran's reported history and in-service diagnosis.  Rather, the Veteran has simply contended that he has had pain since service.  Such contentions alone do not support a grant of service connection for a low back knee disorder based on continuity of symptomatology.  No medical professional has opined that the in-service acute lumbosacral strain was chronic and that the Veteran continues to have a strain.  

Additionally, the February 2010 VA examiner's opinion is supported by the Veteran's retirement examination, which showed a clinically normal spine and no diagnosis of any low back disorder.  The Board acknowledges that, at the time of his retirement examination, the Veteran reported having a back injury in October 1969; however, he did not indicate that he currently experienced any low back problems.  The examiner's rationale is also supported by the absence of any low back treatment until 2001, over a decade after retirement from service.   

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. at 356; see also Maxson at 1333.  Thus, the lack of any evidence of consistent low back treatment until over a decade between the period of active service and claim is itself evidence which tends to show that the in-service acute lumbosacral muscular strain did not result in a chronic disability.  

Furthermore, the claims folder contains no competent evidence of a low back disorder associated with the Veteran's active duty.  Without evidence of a chronic disease with an onset in service, a continuity of symptomatology, or competent evidence of an association between a low back disorder and his active duty, service connection for a low back disorder is not warranted.  Additionally, as there is no evidence of arthritis within one year of retirement from service, service connection on a presumptive basis is not warranted.

The Board acknowledges the Veteran's belief that he has a low back disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Thus, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against this service connection claim.  Thus, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a low back disorder is denied.  38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a low back disorder is denied.


____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


